
	

116 S2369 IS: Department of Veterans Affairs Committal Service Shelter Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2369
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Manchin (for himself and Mr. Romney) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the use of grant amounts awarded under the
			 Veterans Cemetery Grants Program for construction of fully enclosed
			 committal service shelters in certain State veterans' cemeteries, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Committal Service Shelter Act of 2019. 2.Sense of Congress; findings; purpose (a)Sense of CongressIt is the sense of Congress that—
 (1)a committal service shelter should be a quiet, dignified shelter that provides protection from the wind, rain, and sun for an internment service in a solemn manner; and
 (2)such shelters should provide comfort for grieving families in all weather, especially during the heat of summer, middle of winter, and all types of storms.
 (b)FindingsCongress makes the following findings: (1)As of the day before the date of the enactment of this Act, the Department of Veterans Affairs does not provide funding for construction of enclosed committal service shelters under the Veterans Cometary Grants Program.
 (2)As of the day before the date of the enactment of this Act, highly rural communities have few options for protection from inclement weather during funerals for veterans and open shelters hardly shield family and loved ones from extreme weather.
 (3)As of the day before the date of the enactment of this Act, States with only one State veterans' cemetery funded by the Veterans Cemetery Grants Program have few options with respect to committal service shelters.
 (c)PurposeThe purpose of this Act is to authorize the use of grant amounts awarded under the Veterans Cemetery Grants Program for construction of fully enclosed committal shelters in certain State veterans' cemeteries.
 3.Construction of fully enclosed committal service shelters in State veterans' cemeteriesSection 2408 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
 (g)A grant awarded under subsection (a)(1)(A) may be used for construction of a fully enclosed committal service shelter in a veterans' cemetery owned by a State that—
 (1)has one or fewer veterans' cemeteries that are federally funded; and (2)has one or fewer national cemeteries under the control of the National Cemetery Administration with space available to accommodate casketed or cremated remains..
		
